DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-11, in the reply filed on 1/3/2022 is acknowledged.
Claims 1-5 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 both contain the trademark/trade name “AD-1790-15 produced by TOYO-MORTON, LTD”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hot lacquer type heat sealant and, accordingly, the identification/description is indefinite.  For purpose of examination, the examiner considers any prior art heat sealant material as meeting the claimed limitations. 
Further, claim 7 recites the limitation “the outer layer” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the intermediate layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the outer layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification and correction are required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by AU2015100571 to Tzu. 
Regarding independent claim 6, Tzu teaches a food container (Fig. 8, para [0005] [0041]) comprising: 

    PNG
    media_image1.png
    739
    787
    media_image1.png
    Greyscale

- a bag (300, see annotated Fig. 8, para [0041]) including an upper shell, a lower shell (70, 70) having two sides and a first end formed with the upper shell, a space defined by the upper and lower shells for containing food, an opening at second ends of the upper and lower shells, an upper heat joining area on the upper shell facing the opening (see annotated Fig. 8 above, para [0041], the bag of Tzu has a configuration meeting the claimed limitations), an upper less adhesive area (partial release layer/area 30) formed on a predetermined position of the upper heat joining area, a lower heat joining area formed on the lower shell facing the upper heat joining area, and a lower less adhesive area (partial release layer/area 30) formed on a predetermined position of the lower heat joining area and aligned with the upper less adhesive area (Fig. 9b, par [0041][0042], claims 1-2 of Tzu); and  

    PNG
    media_image2.png
    535
    497
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    415
    574
    media_image3.png
    Greyscale

- a non-sticky after heated lacquer layer (partial heat-meal adhesive layer 50, para [0042]) between the upper shell and the lower shell (see Fig. 9b), disposed at both the upper less adhesive area and the lower less adhesive area (Fig. 9b, para [0042]-[0043]);  
- wherein after sealing the opening (74) of the bag by heating, the upper and lower heat joining areas are secured together (para [0041]), the upper and lower less adhesive areas are secured together by the non-sticky after heated lacquer layer (para [0042] –[0043], partial heat-meal adhesive layer 50 bonding the upper and lower adhesive areas together), water in the food evaporates to form steam, pressure of the space is increased, the non-sticky after heated lacquer layer is softened by the heat to become non-sticky, the non-sticky after heated lacquer layer does not adhere to the lower less adhesive area or the upper less adhesive area to form an exit between the upper less adhesive area and the lower less adhesive area (para [0041]-[0043]), the pressure in the space (31) is released through the exit, and the steam in the space leaves the space through the exit (para [0041]-[0043]), meeting the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tzu as applied to claim 6 above. 
Regarding claims 7 and 9, Tzu teaches suitable materials for its heat-sealing layer of each of the upper shell and the lower shell include LLDPE and CPP (para [0010] [0033]), meeting the claimed material limitations of claims 7 and 9. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.  Regarding the “outer layer” and the “non-sticky after heated lacquer layer”, see 35 U.S.C. 112 rejection of claims 7 and 9 made of record in this Office Action. 
Regarding claim 8, Claim 8 cannot be treated on its merits due to the indefiniteness of the claim. See 35 U.S.C. 112 rejection of claim 8 made of record in this Office Action. 
Regarding claim 10, Tzu teaches various suitable materials for its package including ethylene vinyl alcohol resin/coating among others (para [0010] [036]). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 11, Tzu teaches the inclusion of the non-sticky after heated lacquer layer (partial heat-meal adhesive layer 50, para [0042]) between the upper shell 
Absent a showing of criticality with respect to the length and thickness (a result effective variable) of the non-sticky after heated lacquer layer, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the length and thickness through routine experimentation in order to achieve the desired properties (i.e., optimized adhesiveness) of the bag produced, which would have arrived at a workable length and thickness that falls within the instantly claimed ranges, i.e., a length ranged from 6 mm to 15 mm, and a thickness ranged from 0.35 mm to 0.65 mm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/           Primary Examiner, Art Unit 1782